Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-45 pending in Instant Application.
Claims 1-25 are cancelled.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Instant Application 
US Patent: 11146600
Claim26, 33, 40: A method for processing a metadata event in a collaborative cloud-based environment, the method comprising: monitoring, by a server of the collaborative cloud-based environment, a workspace of the collaborative cloud-based environment, the workspace comprising a plurality of work items; detecting, by the server of the collaborative cloud-based environment, a change in the workspace based on the monitoring of the workspace, the change in the workspace resulting from an action performed on a particular work item of the workspace by a collaborator of the collaborative cloud-based environment; generating, by the server of the collaborative cloud-based environment, a workflow comprising a plurality of jobs and including a set of parameters describing work to be executed in the collaborative cloud-based environment by each job with respect to the particular work item based on the detected change in the workspace; and distributing, by the server of the collaborative cloud-based environment, each job of the generated workflow into a particular job queue to be processed by one or more worker machines in a distributed computing cluster associated with the collaborative cloud-based environment, the particular job queue comprising one of a plurality of job queues.
Claim1, 7, 13: A method for processing a metadata event in a collaborative cloud-based environment, the method comprising: monitoring, by a server of the collaborative cloud-based environment, metadata associated with each of a plurality of work items in a work space of the collaborative cloud-based environment; detecting, by the server of the collaborative cloud-based environment, a change in the metadata associated with a particular work item in the collaborative cloud-based environment based on the monitoring of metadata associated with each of the plurality of work items, the change in the metadata resulting from an action performed on the particular work item by a collaborator of the collaborative cloud-based environment; generating, by the server of the collaborative cloud-based environment, a workflow comprising a plurality of jobs and including a set of parameters describing work to be executed in the collaborative cloud-based environment by each job with respect to the particular work item based on the detected change in the metadata associated with the particular work item; and distributing, by the server of the collaborative cloud-based environment, each job of the generated workflow into a particular job queue to be processed by one or more worker machines in a distributed computing cluster associated with the collaborative cloud-based environment, the particular job queue comprising one of a plurality of job queues.
Claim 27, 34, 41: The method of claim 26, further comprising selecting, by the server of the collaborative cloud-based environment, the particular job queue based on a type of each job of the plurality of jobs in the generated workflow, wherein the jobs of the generated workflow comprise a plurality of different types of jobs.
Claim 2, 8, 14: The method of claim 1, further comprising selecting, by the server of the collaborative cloud-based environment, the particular job queue based on a type of each job of the plurality of jobs in the generated workflow, wherein the jobs of the generated workflow comprise a plurality of different types of jobs.
Claim 28, 35, 42: The method of claim 27, wherein the particular job queue is designated for jobs of a particular job type, and wherein the particular job queue is serviced by one or more worker machines configured to process the particular job type.
Claim 3, 9, 15: The method of claim 2, wherein the particular job queue is designated for jobs of a particular job type, and wherein the particular job queue is serviced by one or more worker machines configured to process the particular job type.
Claim 29, 36, 43: The method of claim 26, wherein each job is performed by the one or more worker machines processing the job.
Claim 4, 10, 16: The method of claim 1, wherein each job is performed by the one or more worker machines processing the job.
Claim 30, 37, 44: The method of claim 26, further comprising injecting, by the server of the collaborative cloud-based environment, callback information into one or more jobs of the generated workflow prior to distributing the job into the particular job queue, the callback information configured to cause a worker machine to transmit notifications to the job manager system while processing the job.
Claim 5, 11, 17: The method of claim 1, further comprising injecting, by the server of the collaborative cloud-based environment, callback information into one or more jobs of the generated workflow prior to distributing the job into the particular job queue, the callback information configured to cause a worker machine to transmit notifications to the job manager system while processing the job.
Claim 31, 38, 45: The method of claim 26, further comprising injecting, by the server of the collaborative cloud-based environment, a token into one or more jobs of the workflow before distributing the jobs to the particular job queue, wherein the token is used by the one or more worker machines when processing the job and follows any additional job requests initiated by the one or more worker machines, and wherein additional job requests received by the job manager system are not generated into jobs or distributed to job queues if the token has been received by the job manager more than a threshold number of times.
Claim 6, 12, 18:  The method of claim 1, further comprising injecting, by the server of the collaborative cloud-based environment, a token into one or more jobs of the workflow before distributing the jobs to the particular job queue, wherein the token is used by the one or more worker machines when processing the job and follows any additional job requests initiated by the one or more worker machines, and wherein additional job requests received by the job manager system are not generated into jobs or distributed to job queues if the token has been received by the job manager more than a threshold number of times.


Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11146600. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ghods et al. “hereinafter Ghods” (U.S. Patent Application: 20120192086) in view of Velamoor et al., “hereinafter Velamoor”( U.S. Patent Application: 20140245015).  

As per Claim 26, Ghods discloses a method for processing a metadata event in a collaborative (Ghods, Para.45, the work items 324 are hosted by the collaboration environment (e.g., a cloud-based environment, Para.49, The host server 400 of the web-based or online collaboration environment can generally be a cloud-based service) the method comprising: 
monitoring (Ghods, Para.59, the workspace can be associated with an enterprise and in such an instance enterprises and/or enterprise accounts can specifically be managed, tracked, monitored by the enterprise tracker 441), by a server of the collaborative cloud-based environment Ghods, Para.49, The host server 400 of the web-based or online collaboration environment can generally be a cloud-based service, a workspace of the collaborative cloud-based environment, the workspace comprising a plurality of work items (Ghods, Para.39, multiple workspaces (e.g., workspace A, B C) can be created to support different projects or a variety of work flows. Each workspace can have its own associate work items. For example, work space A 205 may be associated with work items 215, work space B 225 can be associated with work items 235, and work space N can be associated with work items 255. The work items 215, 235, and 255 may be unique to each work space, Para.59, enterprises and/or enterprise accounts can specifically be managed, tracked, monitored by the enterprise tracker 441);
 detecting, by the server of the collaborative cloud-based environment, a change in the workspace based on the monitoring of the workspace, the change in the workspace resulting from an action performed on a particular work item of the workspace by a collaborator of the collaborative cloud-based environment (Ghods, Para.55, The types of activities that can be detected can also relate to changes to a work space, such as adding, deleting, or modifying collaborators in the work space; changes to work items such as adding, deleting a work item in the work space; creating a discussion topic in the work space, adding a response to a discussion topic, deleting a response, or editing a response in the work space, Para.39, a particular word document can be associated with only one work space (e.g., work space A 205) or it may be associated with multiple work spaces (e.g., Work space A 205 and work space B 225, etc.), Para.67, Activity of the user can include, a document that the user edited, viewed, downloaded, commented on, tagged, or otherwise accessed. Activity of the user can also include activities surrounding a workspace, including creation/modification of a workspace or attributes of a workspace, such as modification of collaborators, permissions, etc.); 
generating, by the server of the collaborative cloud-based environment, a workflow comprising a plurality of jobs (Ghods, Para.39, When deployed in a organizational setting, multiple workspaces (e.g., workspace A, B C) can be created to support different projects or a variety of work flows. Each workspace can have its own associate work items) and including a set of parameters describing work to be executed (Ghods, Para.41, Each user associated with a work space can generally access the work items associated with the work space. The level of access will depend on permissions associated with the specific work space, and/or with a specific work item. Permissions can be set for the work space or set individually on a per work item basis.) in the collaborative cloud-based environment by each job with respect to the particular work item based on the detected change in the workspace (Ghods, Para.43, the activity is performed on a work item in the work space by the user, including, by way of example but not limitation, download or upload of a work item, deletion of editing of the work item, selecting, adding, deleting, and modifying a tag in the work item, preview of the work item or comment of the work item, setting or changing permissions of the work item, sharing a work item, emailing a link to the work item, and/or embedding a link to the work item on another website, Para.32, actions performed on work items or other activities that occur in a work space can be detected in real time); and 
distributing, by the server of the collaborative cloud-based environment, each job of the generated workflow to be processed by one or more worker machines in a distributed computing cluster associated with the collaborative cloud-based environment (Ghods, Para.73, a "module," "a manager," a "handler," a "detector," an "interface," a "controller," or an "engine" includes a general purpose, dedicated or shared processor and, typically, firmware or software modules that are executed by the processor. Depending upon implementation-specific or other considerations, the module, manager, handler, or engine can be centralized or its functionality distributed. The module, manager, handler, or engine can include general or special purpose hardware, firmware, or software embodied in a computer-readable (storage) medium for execution by the processor, Para.39, When deployed in a organizational setting, multiple workspaces (e.g., workspace A, B C) can be created to support different projects or a variety of work flows. Each workspace can have its own associate work items. For example, work space A 205 may be associated with work items 215, work space B 225 can be associated with work items 235, and work space N can be associated with work items 255. The work items 215, 235, and 255 may be unique to each work space but need not be. For example, a particular word document can be associated with only one work space (e.g., work space A 205) or it may be associated with multiple work spaces (e.g., Work space A 205 and work space B 225, etc.).).  
However Ghods does not disclose each job of the generated workflow into a particular job queue and the particular job queue comprising one of a plurality of job queues.
Velamoor discloses each job of the generated workflow into a particular job queue and the particular job queue comprising one of a plurality of job queues (Velamoor, Para.182, a fair share queuing facility 284 may be provided, for the execution of processes described herein, exchanges, sharing, collaboration, and the like, when jobs are required to be queued for processing through the system, Para.183, receiving a large job of N tasks, wherein the job is categorized as a large job when N is greater than n predetermined maximum number of tasks permitted to be queued for processing in a single job; (b) queuing the first n tasks out of the N tasks in the large job, wherein the remaining N-n tasks of the large job are stored in a holding queue; (c) queuing a subsequent job based on the following criteria).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ghods with the teachings as in Velamoor. The motivation for doing so would have been for implementing a systems for contributing to secure collaborative facilities, including an offline file access facility, a spreadsheet viewer facility, a virtual container DRM facility, an email effectivity facility, and combinations thereof. (Velamoor, para.8).

With respect to Claim 33 and Claim 40 are substantially similar to Claim 26 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 27, Ghods in view of Velamoor discloses the method of claim 26, further comprising (Ghods, Para.39, When deployed in a organizational setting, multiple workspaces (e.g., workspace A, B C) can be created to support different projects or a variety of work flows.  Each workspace can have its own associate work items.  For example, work space A 205 may be associated with work items 215, work space B 225 can be associated with work items 235, and work space N can be associated with work items 255, Para.54, The types of activities that can be detected can also relate to changes to a work space, such as adding, deleting, or modifying collaborators in the work space; changes to work items such as adding, deleting a work item in the work space; creating a discussion topic in the work space, adding a response to a discussion topic, deleting a response, or editing a response in the work space.).
However Ghods does not the particular job queue.
Velamoor discloses the particular job queue (Velamoor, Para.182, a fair share queuing facility 284 may be provided, for the execution of processes described herein, exchanges, sharing, collaboration, and the like, when jobs are required to be queued for processing through the system, Para.183, receiving a large job of N tasks, wherein the job is categorized as a large job when N is greater than n predetermined maximum number of tasks permitted to be queued for processing in a single job; (b) queuing the first n tasks out of the N tasks in the large job, wherein the remaining N-n tasks of the large job are stored in a holding queue; (c) queuing a subsequent job based on the following criteria).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ghods with the teachings as in Velamoor. The motivation for doing so would have been for implementing a systems for contributing to secure collaborative facilities, including an offline file access facility, a spreadsheet viewer facility, a virtual container DRM facility, an email effectivity facility, and combinations thereof. (Velamoor, para.8).

With respect to Claim 34 and Claim 41 are substantially similar to Claim 27 and is rejected in the same manner, the same art and reasoning applying.
As per Claim 28, Ghods in view of Velamoor discloses the method of claim 27, wherein the particular job is designated for jobs of a particular job type, and wherein the particular job is serviced by one or more worker machines configured to process the particular job type (Ghods, Para.59, users may be a general user, a creator of the work space, a creator of a work item, or an administrative user.  The permissions for a work space can be configured by a user, creator, or the administrative user and is generally managed by the collaborations manager 438, Para.94, Types of user affiliations can include, for example, a member, a user, a collaborator, or an invited collaborator.  Other types of affiliations can include, creator, administrator, manager, etc.  ).
However Ghods does not the particular job queue.
Velamoor discloses the particular job queue (Velamoor, Para.182, a fair share queuing facility 284 may be provided, for the execution of processes described herein, exchanges, sharing, collaboration, and the like, when jobs are required to be queued for processing through the system, Para.183, receiving a large job of N tasks, wherein the job is categorized as a large job when N is greater than n predetermined maximum number of tasks permitted to be queued for processing in a single job; (b) queuing the first n tasks out of the N tasks in the large job, wherein the remaining N-n tasks of the large job are stored in a holding queue; (c) queuing a subsequent job based on the following criteria).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ghods with the teachings as in Velamoor. The motivation for doing so would have been for implementing a systems for contributing to secure collaborative facilities, including an offline file access facility, a spreadsheet viewer facility, a virtual container DRM facility, an email effectivity facility, and combinations thereof. (Velamoor, para.8).


 With respect to Claim 35 and Claim 42 are substantially similar to Claim 28 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 29, Ghods in view of Velamoor discloses the method of claim 26, wherein each job is performed by the one or more worker machines processing the job (Ghods, Para.59, users may be a general user, a creator of the work space, a creator of a work item, or an administrative user.  The permissions for a work space can be configured by a user, creator, or the administrative user and is generally managed by the collaborations manager 438, para.114, The firewall may additionally manage and/or have access to an access control list which details permissions including for example, the access and operation rights of an object by an individual, a machine, and/or an application, and the circumstances under which the permission rights stand, Para.95, Criteria can also be determined based on permissions configured for the workspace, as shown in process 1004 and/or based on permissions associated with a work item 1006.  Each criterion can be used alone or in combination with any number of others in the process of selecting recipients to notify.).
With respect to Claim 36 and Claim 43 are substantially similar to Claim 29 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 30, Ghods in view of Velamoor discloses the method of claim 26, further comprising injecting, by the server of the collaborative cloud-based environment, callback information into one or more jobs of the generated workflow prior to distributing the job into the particular job, the callback information configured to cause a worker machine to transmit notifications to the job manager system while processing the job (Ghods, Para.33, real time or near real time notification of activities that occur in the online platform on a work item or in a work space can be performed by a push-enabled server (e.g., the notification server 150 coupled to the host server 100 of the collaboration platform, Para.85, user interface 800 includes a feed stream 850 (e.g., real time or near real-time notifications) of activities or actions performed in the depicted work space (e.g., comprising of files, folders, discussions, etc.).  Notifications for various types of activities can be presented; for example, notification 852 is sent in response to a user uploading files to the work space, notification 854 is triggered by a comment, notification 856 is triggered in response to the download of a file, for example.  Notification triggering activities can include additional types of activities surrounding work items and/or work spaces). 
However Ghods does not the particular job queue.
Velamoor discloses the particular job queue (Velamoor, Para.182, a fair share queuing facility 284 may be provided, for the execution of processes described herein, exchanges, sharing, collaboration, and the like, when jobs are required to be queued for processing through the system, Para.183, receiving a large job of N tasks, wherein the job is categorized as a large job when N is greater than n predetermined maximum number of tasks permitted to be queued for processing in a single job; (b) queuing the first n tasks out of the N tasks in the large job, wherein the remaining N-n tasks of the large job are stored in a holding queue; (c) queuing a subsequent job based on the following criteria).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ghods with the teachings as in Velamoor. The motivation for doing so would have been for implementing a systems for contributing to secure collaborative facilities, including an offline file access facility, a spreadsheet viewer facility, a virtual container DRM facility, an email effectivity facility, and combinations thereof. (Velamoor, para.8).

With respect to Claim 37 and Claim 44 are substantially similar to Claim 30 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 31, Ghods in view of Velamoor discloses the method of claim 26, further comprising injecting, by the server of the collaborative cloud-based environment, a token into one or more jobs of the workflow before distributing the jobs to the particular job queue, wherein the token is used by the one or more worker machines when processing the job and follows any additional job requests initiated by the (Ghods, Para.70, For notifications of user settings, assignment of priority can be based on, for example, any one or any combination of the following: 1) what are the type of events that the user wants to see more? 2) which collaborators that the user wants, likes, needs, or prefers to get the most notification from? Based on these priority ratings, notifications with a priority lower than a threshold (e.g., user-defined minimum threshold and/or system defined threshold) may not be not displayed, or displayed under select circumstances.  In some instances, if too many notifications arrive at the same time, those with the highest priority are displayed). 
With respect to Claim 38 and Claim 45 are substantially similar to Claim 31 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 32, Ghods in view of Velamoor discloses the method of claim 26, wherein the change in the workspace comprises an upload of the particular work item or a move of the particular work item. (Ghods, Para.39, multiple workspaces (e.g., workspace A, B C) can be created to support different projects or a variety of work flows). 
With respect to Claim 39 is substantially similar to Claim 32 and is rejected in the same manner, the same art and reasoning applying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449